UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7717


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID A. HICKS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:05-cr-00040-1)


Submitted: July 14, 2017                                          Decided: July 20, 2017


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Hicks, Appellant Pro Se. Gary L. Call, Steven Loew, Assistant United States
Attorneys, Betty Adkins Pullin, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David A. Hicks appeals the district court’s order granting the Government’s

motion to destroy evidence. The motion was granted in accordance with the district

court’s local rules, and Hicks offers no evidence to support his claim that the exhibits

support a claim of actual innocence.       Accordingly, we affirm the grant of the

Government’s motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2